Opinion by
Judge Hines :
To authorize an indictment and conviction for indecent exposure of the person the act must have been committed in a public place. It must be an act affecting the public directly. If there was any doubt as to whether the indecent exposure to t-yvo persons in a private place would be indictable there can be no • doubt that it is not indictable if the exposure is so had at the solicitation or with the consent of the persons to whom the exposure is made. 1 Bishop on Criminal Law, Secs. 244 and 1125.
The indictment in this instance does not allege that the exposure of the person, which was in the presence of two other persons, was made in a public place, nor that the exposition was made without the consent of those witnessing it. The demurrer was properly sustained.
Judgment affirmed.